UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1531



ASSIONGBON JONAS FOLIVI; AKUVI FOLIVI-ANTHONY;
DANIELE AYELE FOLIVI; MARTHE WILLIAMS A.
FOLIVI,

                                                         Petitioners,

          versus


MICHAEL B. MUKASEY, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-477-772)


Submitted:   December 14, 2007          Decided:    December 28, 2007


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Peter Nyoh, PETER NYOH & ASSOCIATES, Silver Spring, Maryland, for
Petitioners.   Jeffrey S. Bucholtz, Acting Assistant Attorney
General, Susan K. Houser, Senior Litigation Counsel, Jason Xavier
Hamilton, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Assiongbon Jonas Folivi, a native and citizen of Togo,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying his motion to reopen.             We deny the

petition for review.

          We review the Board’s denial of a motion to reopen for

abuse of discretion.   8 C.F.R. § 1003.2(a) (2007); INS v. Doherty,

502 U.S. 314, 323-24 (1992); Nibagwire v. Gonzales, 450 F.3d 153,

156 (4th Cir. 2006).       A denial of a motion to reopen must be

reviewed with extreme deference, since immigration statutes do not

contemplate    reopening   and   the   applicable   regulations   disfavor

motions to reopen.    M.A. v. INS, 899 F.2d 304, 308 (4th Cir. 1990)

(en banc).     In explaining the degree of deference given to the

agency’s discretionary review, this court has observed that the

decision to deny a motion to reopen “need only be reasoned, not

convincing.”    Id. at 310 (quotation marks and citation omitted).

We will reverse a denial of a motion to reopen only if the denial

is “arbitrary, capricious, or contrary to law.” Barry v. Gonzales,

445 F.3d 741, 745 (4th Cir. 2006) (internal quotation marks and

citation omitted), cert. denied, 127 S. Ct. 1147 (2007).

          We find the Board did not abuse its discretion in denying

the motion to reopen.        Accordingly, we deny the petition for




                                   - 2 -
review.*   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                   PETITION DENIED




     *
      We note Folivi has not challenged the Board’s decision not to
allow him to file a successive asylum application. “It is a well
settled rule that contentions not raised in the argument section of
the opening brief are abandoned.” United States v. Al-Hamdi, 356
F.3d 564, 571 n.8 (4th Cir. 2004).

                              - 3 -